DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 15, and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) comparing and/or evaluating control levels of specific biomarkers and a test sample from a patient, which is used to detect glomerulonephritis.  The detection of glomerulonephritis based on measuring and evaluating levels of certain biomarkers is a natural phenomenon/correlation.  Although this judicial exception appears to be narrowly drawn (a specific condition – glomerulonephritis – and specific biomarkers with specific concentrations relative to a control), a patent to these claims would in practice provide a patent on the natural correlation. (See MPEP 2106.04) This judicial exception is not integrated into a practical application because the additional elements do not meaningfully limit the claim beyond generally linking the use of the judicial exception to a particular technological environment. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
 Independent claims 1, 3, 4, recite “obtaining a test sample from a patient” and “measuring levels” of biomarkers.  These additional steps are considered to be field of use steps – the test sample is obtained and the measurement is performed in order to gather data for the comparing/evaluating steps and is a necessary precursor for the use of the recited exception.  
Independent claim 2 recites “ordering a test” – this step is roughly equivalent to a measuring step, as the steps that follow it – comparing and evaluating – require that data be available for the comparing and evaluating to occur.
Independent claims 3, 5, 6, recite an “administration” step after the comparison/evaluation – “administering a/said treatment regime based on the evaluation”.  This treatment step is not enough to amount to significantly more than the judicial exception.  MPEP 2106.04(d)(2) explains: “The treatment or prophylaxis limitation must be ‘particular,’ i.e. specifically identified so that it does not encompass all applications of the judicial exception(s).” It goes on to explain that a specific step of administering “administering a lower than normal dose of beta blocker medication” would provide particularity and “administering a suitable medication to the patient” would not.  The claim’s recitation of “administering a treatment regime based on the evaluation” does not provide particularity; it is the equivalent of reciting administer a suitable medication based on the evaluation [of the natural phenomenon].  Thus this administration step does not integrate the comparing/evaluating step into a practical application.  This general recitation of administering an appropriate treatment based on the information from the judicial exception also amount to mere instructions to apply the judicial exception.  (MPEP 2106.05(f)).  
Claim 7 more specifically recites measuring – including a multiplexed assay measurement of the biomarkers.  This is considered to be field of use step – performed in order to gather data for the comparing/evaluating steps.  Although it provides additional specificity, it is still only a necessary precursor for the use of the recited exception.  
Claims 8-10 add that additional biomarkers are measured.  As with claim 7, while this provides additional specificity, is considered to be field of use step – performed in order to gather data for the comparing/evaluating steps.  
Claims 27-29 add that additional biomarkers are measured and specify the type of sample (serum or urine).  This combination is still considered to be field of use steps – performed in order to gather data for the comparing/evaluating steps.  Although they provide additional specificity, it is still only a necessary precursor for the use of the recited exception.  
Claims 14 and 30 recite that determining is performed (progression of the disease or fractional excretion of biomarkers).  These limitations do not provide more than the judicial exception because the determining steps are mental steps – given their broadest reasonable interpretation, no additional “outcome” is required by these steps.   

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “evaluating a level of three of more biomarkers” and adjusting a treatment regimen based on the evaluation. This judicial exception is not integrated into a practical application because both of these steps – evaluating and adjusting – might be mental steps and at the very least recite the steps in such abstract form that it is not clear exactly how one would practice this claim – does looking at a piece of paper with the claimed biomarker levels and mentally concluding that a treatment regime should be adjusted practice this claim? The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the adjusting is not described with enough particularity to “ground” the evaluating step as anything more than an abstract idea.  The claim’s recitation of “adjusting a treatment regime based on the evaluation” does not provide particularity; it is the equivalent of reciting administer a suitable medication based on the evaluation [of the abstract idea].  Thus this administration step does not integrate the evaluating step into a practical application.
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 recite the limitation "administering said treatment regime" in the last step.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632